DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 05/25/2022.
Allowable Subject Matter
Claims 1-8, 10, 17-18, and 20 are allowed.  Examiner finds applicant’s arguments regarding the features of claims 1 and 17 in combination as not being obvious.  Specifically the combination with the machine-readable codes and the all the other claimed features of the electronic table is more than an obvious combination of known prior art when used for the function claimed.
Claims 11-16 are allowed.  Specifically while individual elements are known in the art, such as Nguyen teaching a table surface display with player stations and O'Halloran (US Pub. No. 2008/0113706 A1) which teaches an electronic wagering game table (abstract) comprising a craps table with a common area for the play of craps (Fig. 1 and paragraph [0040]) partially surrounded by player stations which are separate from the table surface (Fig. 1, items 12 and 14 and paragraph [0056] see player displays) not all elements are taught.  For example O'Halloran does not disclose the common surface area comprises an electronic display which makes up a portion of the common surface nor does either reference as a combination teach that a common display is included with the table surface with all elements included.  Specifically while individual elements, such as displays separate from the surface area, are known in the prior art the combination of references is non-obvious.  As per support for the amended language examiner agrees with applicant and looks specifically to Fig. 3A.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Snow et al. (US Pat. No. 8,262,475 B2) teaches an electronic gaming table comprising separate player stations with displays and an attached common display raised above the table.
Mourad (US Pat. No. 6,093,101) teaches a gaming system comprising a common display displaying a separate game included with the gaming table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/8/2022